Citation Nr: 0518472	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1981 to December 
1985.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claim for service 
connection for a back disorder.

The veteran since has testified at a hearing at the RO in 
support of his claim.  He had the hearing in April 2005 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
The transcript of the proceeding is of record.

During his hearing, which he also confirmed in a written 
statement, the veteran withdrew his additional claim for 
service connection for tuberculosis (TB).  So the only claim 
on appeal concerns his back disorder.

Unfortunately, however, the claim for a back disorder must be 
further developed before the Board can decide this appeal.  
So, for the reasons discussed below, this claim is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran has not been provided a VA examination to obtain 
a medical opinion concerning the cause of his current back 
disorder, and in particular, whether it is causally or 
etiologically related to an injury he sustained to his low 
back during service.  His service medical records (SMRs), 
especially treatment notes dated in April 1982, June 1983, 
August 1984, and April and May 1985, show he was treated for 
a back strain, chronic back pain, a muscle strain of the 
lower back, and an abrasion of the lower back.  He testified 
at his hearing that he injured his back while moving "side 
racks" for a truck in April 1985.  But the Report of Medical 
History and Report of Medical Examination at separation 
indicate he denied experiencing any problems with his back, 
arthritis, bones, or joints, and that a clinical evaluation 
of his spine and musculoskeletal system at that time was 
normal.  

Current findings, as noted in the private medical record 
submitted by the veteran at the April 2005 hearing, indicate 
he has low back pain radiating down the sciatic nerve into 
his legs due to subluxation and nerve root irritation at L4 
and L5.  The treating physician, Dr. G, indicated the veteran 
reported a history of an injury to the lower back while in 
the military, but the records were not available to him.  Dr. 
G also said the veteran's pain was worsened by pre-existing 
degeneration, which could be 20 or more years old.

The veteran testified at the April 2005 hearing that he did 
not have any back problems prior to service, and that his 
SMRs likewise show he denied a history of back problems when 
he entered the military.

Because of the documented treatment for back pain, etc., in 
service, and looming questions about the cause of the 
veteran's current subluxation and nerve root irritation at L4 
and L5, a VA examination is needed to obtain a medical 
opinion indicating whether there is an etiological 
relationship between the symptoms in service and his current 
disability.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the cause of 
his current back disorder, including his 
subluxation and nerve root irritation at 
L4 and L5.  The designated VA examiner 
should specifically provide an opinion as 
to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) this current disorder is 
related to the veteran's service in the 
military and, especially, his treatment 
in April 1982, June 1983, August 1984, 
and April and May 1985 for a back strain, 
chronic back pain, muscle strain of the 
lower back, and abrasion of the lower 
back.  The examiner should also consider 
the veteran's occupational, recreational, 
and medical history prior to and since 
his active service.  And to facilitate 
making this determination, please review 
all relevant evidence in his claims file, 
including a copy of this remand.  Conduct 
all diagnostic testing and evaluation 
needed to make this determination.  
Please explain the basis of the opinion.

*If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




